DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Power of Attorney
It is noted that no power of attorney has been filed in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 26 August 2021, 9 February 2022 and 8 June 2022, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Specification
The disclosure is objected to because the reference to claim numbers in the written description is improper; the written description must be complete in and of itself, and not incorporate by reference the subject matter of a claim or claims.  Applicant’s attention is directed to paragraph [0010].  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recitation in claim 5 that “the trough-shaped recess is cast with a solder compound” lacks proper antecedent basis in the written description.  Paragraph [0041] recites “… after the helically laid heating conductor 208 has been inserted, are surrounded by and materially bonded to a solder compound which is filled in molten form into the trough-shaped recess 202 to improve heat conduction between the heating conductor 208 and the jaw element 200.”  It is suggested that claim 5 be amended to reflect the teaching that the “trough-shaped recess is filled with a solder compound” as is set forth in paragraph [0041] of the written description.
Claim Objections
Claim 2 is objected to because in line 1, “the jaw” should be changed to --the at least one jaw-- for purposes of clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation “two transverse helices” is indefinite since the claim fails to set forth a reference basis in order to give meaning and context to the term “transverse”.
Regarding claim 5, the recitation “is cast” is vague and indefinite since the written description does not make use of the term and the term “cast” is unclear in the context of the claim language.  The claim shall be interpreted to read “is filled” for the reasons set forth above in the objection to the specification.
Regarding claim 7, the term “good” is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested that the phrase “good thermal conductivity” be replaced with “a thermal conductivity of at least 21 W/mK” as is recited in paragraph [0018] of the written description.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (US 2334256) in view of Winstead (US 2481554).
Regarding claim 1, the Eaton reference discloses a device for manufacturing a pouch containing a brewable material accommodated in a wrapping (page 1, left col., lines 1-11), comprising a pouch manufacturing device adapted to manufacture a pouch containing brewable material, and a sealing station (figs. 1 and 2, sealing mechanism 20) with jaw elements (21, 23) forming opposing sealing surfaces acting on the wrapping from opposite sides for sealing the pouch.  
Regarding the recitation “adapted to manufacture a pouch containing brewable material” (which is taught by Eaton), it is pointed out that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
The Eaton reference discloses all of applicant’s claimed subject matter, but does not disclose wherein at least one of the jaw elements forms a trough-shaped recess below the sealing surface, in which a helically laid heating conductor is accommodated.
The Winstead reference discloses that it is old and well known in the relevant sealing art to provide a pair of jaws (fig. 4, col. 4, lines 14-22, pressure members 10, 10) wherein at least one of the jaw elements (10) forms a trough-shaped recess (groove 12) below the sealing surface (fig. 4), in which a helically laid heating conductor (fig. 1, col. 3, lines 9-45, winding coil 15) is accommodated.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Eaton device by having had the sealing station including jaw elements wherein at least one of the jaw elements forms a trough-shaped recess below the sealing surface, in which a helically laid heating conductor is accommodated, as suggested by Winstead, in order to heat and seal the wrapping material.  In this instance, a skilled artisan would have found it obvious to combine and/or substitute a helically laid heating conductor in a trough of the at least one jaw element of Eaton, since Winstead teaches that such is an acceptable structural arrangement for sealing a wrapping material, and since it involves no more than the predictable use of prior art elements according to their established functions.  
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR, 550 U.S. at 416. A prima facie conclusion of obviousness may be supported by a showing that the claims are directed to a process, machine, manufacture, or composition of matter already known in the prior art that is altered by the mere substitution of one element for another known in the field, and such modification yields a predictable result. See Id. (citing United States v. Adams, 383 U.S. 39, 40 (1966)). The Court further stated that:
[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.

KSR, 550 U.S. at 417. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior-art elements according to their established functions." Id .
Regarding claim 2, the Eaton device, as modified by Winstead above, teaches the device according to claim 1, and the Eaton reference teaches that the jaw elements (21, 23) are L-shaped.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have had the jaw element and the trough-shaped recess (as now provided by Winstead) been L-shaped with a longitudinal leg and a transverse leg, and in that the heating conductor forms a longitudinal helix and a transverse helix which are arranged at right angles to one another and directly adjoin one another, since the Eaton reference desires to form both a longitudinal seal and a transverse seal to the direction of movement of the wrapping material, and since Winstead discloses that alterative arrangements of the helically laid heating conductors are possible.
Regarding claim 3, the Eaton device, as modified by Winstead above, teaches device according to claim 1.  Additionally, Winstead teaches two transverse helices (see figs. 6 and 7 of Winstead) arranged next to each other.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Eaton device by having incorporated two transverse helices arranged next to each other in the trough-shaped recess, as suggested by Winstead, as an alternative structural arrangement for providing the desired heat sealing effect.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Makutonin et al. (WO 02/37897) (hereinafter Makutonin).
Regarding claim 4, the Eaton device, as modified by Winstead above, teaches the device according to claim 1, but does not disclose wherein at least two thermocouples are introduced into the trough-shaped recess.
The Makutonin reference discloses that it is old and well known in the relevant sealing art to make use of thermcouples (figs. 6-8 and 112) that “may be located in one or more of the resistance sections to provide temperature feedback for the control system.”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Eaton device by having incorporated at least two thermocouples are introduced into the trough-shaped recess, as suggested by Makutonin, in order to provide temperature feedback for a control system of the sealing device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of JP 53-158761 (hereinafter JP ‘761) (cited by applicant).
Regarding claim 5, the Eaton device, as modified by Winstead above, teaches the device according to claim 1, but does not disclose wherein the trough-shaped recess is cast with a solder compound.
JP ’761 discloses that it is old and well known in the relevant sealing art to provide a trough-shaped recess is cast with a solder compound (from JP office action provided in the IDS filed 6/8/2022, at page 3, “bore 6” of “heating plate 1” is filled with “solder 8” to fix “heating wire 4” (page 1, line 17 - page 2, line 6, and Figs. 1 and 2)).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Eaton device, by having incorporated the trough-shaped recess is cast with a solder compound, as suggested by JP ‘761, in order to secure the helically laid heating conductor within the trough-shaped recess.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Kiyota et al. (JP 2011-79581) (hereinafter Kiyota) (cited by applicant).
Regarding claim 6, the Eaton device, as modified by Winstead above, teaches the device according to claim 1, but does not disclose wherein the bottom of the trough-shaped recess has a concave depression formed to match the curvature of the helically laid heating conductor.
The Kiyota reference discloses that it is old and well known in the relevant sealing art to provide a heating element (fig. 8a, 130a) which is located in the bottom of the trough-shaped recess that has a concave depression formed to match the curvature of the heating element (130a).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Eaton device by having incorporated in the trough-shaped recess (as provided by Winstead) a concave depression located in the bottom of the trough-shaped recess that is formed to match the curvature of the helically laid heating conductor (as provided by Winstead).  In this instance, a skilled artisan would have considered such a modification as being a mere change in the shape or form of a component.  A change in shape or form is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Basque (US 20020117248).
Regarding claim 7, the Eaton device, as modified by Winstead above, teaches the device according to claim 1, but does not disclose wherein the jaw element is made of a steel with good thermal conductivity.
The Basque reference discloses that it is old and well known in the relevant sealing art to provide a jaw element (19) that is made of a steel with good thermal conductivity (paragraphs [0026] and [0027]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Eaton device by having had the jaw element made of a steel with good thermal conductivity, as suggested by Basque, since Basque teaches that steel is used for “conducting heat from the steel jaw and through the side faces 26 of the cavity 24.”  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Wheeler (US 20120085749).
Regarding claim 8, the Eaton device, as modified by Winstead above, teaches the device according to claim 1, but does not disclose the heating conductor is formed by a coaxial sheath heating conductor.
The Wheeler reference discloses that it is old and well known in the relevant sealing art to provide a heating conductor (fig. 1) that is formed by a coaxial sheath heating conductor (paragraph [0015]: “… electrical resistance heating means such as a resistance wire heating element 12 may be coiled around an elongated core 14 of insulating material to form a core assembly 16. An elongated metal sheath or elongated alloy sheath 18, made from a high thermal conductivity alloy material such as aluminum alloy or copper alloy may be provided around the core assembly 16. The elongated alloy sheath 18 may be coaxial with the core assembly 16 and radially spaced from the resistance wire heating element 12 such that a very thin space 20 is formed between the coiled resistance wire heating element 12 and an interior side 22 of the elongated alloy sheath 18”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Eaton device by having had the heating conductor formed by a coaxial sheath heating conductor, as suggested by Wheeler, in order to provide a sheathed cover for the helically laid heating conductor to protect the helical shaped heating conductor while also allowing good heat conduction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show devices for sealing and heating conductor constructions.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        22 September 2022